DETAILED ACTION 
Election/Restrictions
Claims 10-12, 17-19, 22-24 had been withdrawn as drawn to a non-elected invention, and Applicant elected these Claims to be withdrawn without traverse in the arguments mailed on 7/26/18.  Claims 10-12, 17-19, and 22-24 remain withdrawn.  Applicant has canceled Claims 2, 13, 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8361828, Patterson, in view of USPGPGPUB 20110091665, Heim.
Regarding Claims 1 and 16, Patterson discloses a method of aligned front side backside laser dicing of semiconductor films, in which, like the present invention, the method includes substantially removing a target portion (figure 1, portion that is removed) of a polymer coating (col. 4, lines 10-39), to form a coating removal pattern (col. 4, lines 10-39) by directing an ablative laser beam (col. 4, lines 30-45) to the target portion (col. 4, lines 30-45), and directing a cutting laser beam along the coating removal pattern (col. 4, lines 30-45), separating the substrate into at least two coated parts (Patterson col. 5, 15-35).    Patterson also teaches the ablative laser beam is absorbed by the polymer coating (col. 
Patterson lacks the method noted above wherein the target portion of the polymer coating has a width between about 100 micrometers and about 4.0 mm.
Heim, discloses a security element having a screened layer composed of grid elements, where like in Patterson, grid lines (which can be gaps) are formed on a transmissive layer of a substrate (abstract and par’s. 0021, 0033), and discloses that in such a process of forming grid lines on a transmissive security element it is known to have the lines have a width of 0.1mm (or 100 micrometers) to 5mm, in order to form an image on the security element which are sufficiently conspicuous in transmitted light to fulfill the security purposes of the device (par 0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patterson by having the process thereof comprise having the ablated portions of the target material to be removed from Patterson comprise a width of at 0.1mm to 4.0mm, as claimed, in order to create images on the security element of Patterson which are sufficiently conspicuous in transmitted light to fulfill the security purposes of the device as taught by Heim. 
Regarding Claim 3, the ablative laser beam of Patterson has an intensity that generates multiphoton absorption in the polymer coating within a focal volume of the ablative laser beam, (the multiphoton absorption is inherent in Patterson since all lasers including those of Patterson which are absorbed by the ablated coating are multiphoton in nature, see the Lawrence Livermore National Laboratory paper on How lasers work, at https://lasers.llnl.gov/education/how_lasers_work).
Regarding Claim 25, in the Patterson apparatus as modified by Heim as above, the target portion of the polymer coating has a width of between about 100 micrometer and about 4.0 mm (see Claim 1 rejection above; where the Heim range is 100 micrometers to 300).
.

Claims 4-9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view Heim and USPN 5672760, Burns.
The Patterson apparatus as modified by Heim discloses all the limitations of Claims 1 and 16 as discussed above. 
Modified Patterson lacks the process wherein directing the ablative laser beam to the target portion comprises applying at least one laser pulse to the target portion of the polymer coating, wherein per Claim 5, subsequent to applying the at least one laser pulse to the target portion of the polymer coating, the ablative laser beam is aligned with a subsequent target portion of the polymer coating and the process includes applying at least one subsequent laser pulse to the subsequent target portion of the polymer coating to substantially remove the subsequent target portion of the polymer coating from the coated substrate, wherein  per claim 6 at least a part of the subsequent target portion of the polymer coating overlaps with at least a part of the target portion of the polymer coating, wherein per Claims 7 and 21, in aligning the ablative laser beam with the subsequent target portion of the polymer coating is performed according to a coating removal pattern, wherein per Claim 8,  the coating removal pattern is a substantially straight line having a substantially uniform width, and wherein per claim 9, in directing an ablative laser beam to the target portion at least one laser pulse is applied to the target portion of the polymer coating. 
Burns discloses a method of forming patterns on a substrate via laser ablation like the method of Patterson, and of the present Application comprising: substantially removing a target portion of a polymer coating from a coated substrate by directing an ablative laser beam to the target portion (col. 1, 10-30 which discloses that a polymer coating is ablated from a substrate, and Col. 4, lines 45-55 which wherein per Claim 4, the process wherein directing the ablative laser beam to the target portion comprises applying at least one laser pulse to the target portion of the polymer coating  (col. 4, 47-60) , wherein per Claim 5, subsequent to applying the at least one laser pulse to the target portion of the polymer coating, the ablative laser beam is aligned with a subsequent target portion of the polymer coating and the process includes applying at least one subsequent laser pulse to the subsequent target portion of the polymer coating to substantially remove the subsequent target portion of the polymer coating from the coated substrate (col. 4, 49-60, inherent in forming a “pattern” to be ablated is that more than one portion of the substrate and polymer coating to be ablated will be processed), wherein per Claim 6, at least a part of the subsequent target portion of the polymer coating overlaps with at least a part of the target portion of the polymer coating (since inherent in forming a pattern is that subsequent portions to be ablated will overlap with other portions having already been ablated in forming the pattern), wherein per Claim 7 and 21, in aligning the ablative laser beam with the subsequent target portion of the polymer coating is performed according to a coating removal pattern (col. 4, lines 48-49), wherein per Claim 8, the coating removal pattern is a substantially straight line having a substantially uniform width (the pattern of Patterson is said to be created by a laser being mounted on an X-Y table, which tables are capable of forming straight lines, and see Patterson’s Fig. 7, having sections with straight lines), wherein per Claim 9, in directing an ablative laser beam to the target portion a source of the ablative laser beam is positioned proximate to a coated surface of the coated substrate at least one laser pulse is applied to the target portion of the polymer coating (col. 4, 48-67), to provide uniformly ablated patterns (col. 1 lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patterson by having the process thereof include directing the ablative laser beam to the target portion comprises applying at least one laser pulse to the target portion of the polymer coating, wherein per Claim 5, subsequent to applying the at least one laser pulse to the target wherein  per claim 6 at least a part of the subsequent target portion of the polymer coating overlaps with at least a part of the target portion of the polymer coating, wherein per Claims 7 and 21, in aligning the ablative laser beam with the subsequent target portion of the polymer coating is performed according to a coating removal pattern, wherein per Claim 8,  the coating removal pattern is a substantially straight line having a substantially uniform width, and wherein per claim 9, in directing an ablative laser beam to the target portion at least one laser pulse is applied to the target portion of the polymer coating, in order to provide uniformly ablated patterns as taught by burns. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/4/2021, with respect to the rejection(s) of claim(s) 1, 3-9, 14, 16, 20, 21 and 25,  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patterson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/08/2021